 



 

Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of February 22, 2017

 

by and among

 

Internap Corporation

 

and

 

the Stockholders party hereto

 

 

 

 

TABLE OF CONTENTS

 

1. Certain Definitions 1       2. Shelf Registration Statements 4       3.
Additional Demand Registrations 6       4. Piggyback Registrations 8       5.
Selection of Underwriters 9       6. Holdback Agreements 9       7. Procedures 9
      8. Registration Expenses 14       9. Indemnification 14       10. Rule 144
16       11. Transfer of Registration Rights 16       12. Conversion of Other
Securities 17       13. Miscellaneous 17

  

Exhibit AForm of Joinder

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement, dated as of February 22, 2017, is by and
among Internap Corporation, a Delaware corporation (the “Company”), and each of
the stockholders of the Company listed in the signature pages hereto (each, an
“Initial Stockholder” and collectively the “Initial Stockholders”).

 

WHEREAS, the Company and the Initial Stockholders have on the date hereof
entered into that certain Securities Purchase Agreement (as defined below);

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Initial Stockholders
purchased an aggregate of 23,802,850 shares (the “Purchased Shares”) of the
Company’s Common Stock (as defined below); and

 

WHEREAS, the parties hereto wish to enter into this Agreement on the date hereof
in order to set forth their relative rights with regard to the registration of
the Company’s securities and certain other matters.

 

In consideration of the mutual covenants and agreements herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1.            Certain Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements hereof and any exhibits hereto.

 

“Blackout Period” has the meaning set forth in Section 7(e) hereof.

 

“Board” means the Company’s Board of Directors.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in the City of New York are authorized or obligated
by law or executive order to close.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Company” has the meaning set forth in the Preamble and includes any

 

 

 

 

other Person referred to in the second sentence of Section 13(c) hereof.

 

“Delay Period” means a Demand Delay Period and a Shelf Delay Period.

 

“Demand Delay Period” has the meaning set forth in Section 3(d) hereof.

 

“Demand Registration” has the meaning set forth in Section 3(a) hereof.

 

“Demand Registration Statement” has the meaning set forth in Section 3(a)
hereof.

 

“Demand Stockholders” means, as of the date of determination, any Stockholder or
Stockholders holding in the aggregate shares of Common Stock that constitute 10%
or more of the Purchased Shares.

 

“Effectiveness Deadline” has the meaning set forth in Section 2(a) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Full Cooperation” means, in connection with any underwritten offering, that, in
addition to the cooperation otherwise required by this Agreement, (a) members of
senior management of the Company (including the chief executive officer and
chief financial officer) fully and reasonably cooperate with the underwriter(s)
in connection therewith and make themselves reasonably available to participate
in “road-show” and other customary marketing activities in such locations
(domestic and foreign) as recommended by the underwriter(s) (including
one-on-one meetings with prospective purchasers of the Registrable Securities);
provided that such activities shall not unreasonably interfere with the duties
of such members of senior management in the ordinary course of the Company’s
business and (b) the Company prepares preliminary and final prospectuses
(preliminary and final prospectus supplements in the case of an offering
pursuant to the Shelf Registration Statement) for use in connection therewith
containing such additional information as reasonably requested by the
underwriter(s) (in addition to the minimum amount of information required by
law, rule or regulation).

 

“Fully Marketed Underwritten Offering” means an underwritten offering in which
there is Full Cooperation.

 

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

 

“Initial Stockholders” has the meaning set forth in the Preamble.

 

“Joinder” has the meaning set forth in Section 11(a) hereof.

 

“Permitted Transferee” has the meaning set forth in Section 11(a) hereof.

 

 2 

 

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, Governmental
Entity or any other entity.

 

“Piggyback Registration” has the meaning set forth in Section 4(a) hereof.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Purchased Shares” has the meaning set forth in the Recitals.

 

“Registrable Securities” means (i) the Purchased Shares, (ii) any other shares
of Common Stock of the Company owned as of the date hereof by the Initial
Stockholders (including, for the avoidance of doubt, any shares of Common Stock
held by Affiliates of or funds managed by the Initial Stockholders or held in
advisory accounts for which the Initial Stockholders have investment discretion)
and (iii) any shares of Common Stock issued as a distribution with respect to,
in exchange for, upon exercise of, or in replacement of any such Purchased
Shares or other Common Stock, in each case held by such Stockholder; provided,
however, that such securities shall cease to be Registrable Securities when (x)
a Registration Statement registering such securities under the Securities Act
has been declared effective and such securities have been sold or otherwise
transferred by the holder thereof pursuant to such effective Registration
Statement or (y) such securities are sold in accordance with Rule 144.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

 3 

 

 

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of February 22, 2017, by and among the Company and the Initial Stockholders.

 

“Shelf Delay Period” has the meaning set forth in Section 2(d) hereof.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Stockholders” means (i) the Initial Stockholders and (ii) each Permitted
Transferee who becomes a party to or bound by the provisions of this Agreement
in accordance with the terms hereof.

 

“Suspension Notice” has the meaning set forth in Section 7(e) hereof.

 

2.            Shelf Registration Statements.

 

(a)       Filing of Registration Statement. After the Company files its annual
report on Form 10-K for the year ended December 31, 2016, the Company shall use
its best efforts to promptly, but in no event later than 15 days following such
Form 10-K filing, file a Registration Statement on Form S-3 or such other form
under the Securities Act then available to the Company providing for the resale
pursuant to Rule 415 from time to time by the Stockholders of the Registrable
Securities beneficially owned by such Stockholders (including the Prospectus,
amendments and supplements to the Registration Statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference, if
any, in such shelf registration statement, the “Shelf Registration Statement”).
The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the SEC as promptly as
practicable following such filing, but in no event later than 90 days following
the date hereof (the “Effectiveness Deadline”). If the Shelf Registration
Statement is not declared effective by the SEC on or prior to the Effectiveness
Deadline, the Company will make pro rata payments to each Stockholder, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate purchase price initially paid for such Registrable Securities pursuant
to the Securities Purchase Agreement, for each 30-day period or pro rata for any
portion thereof following the Effectiveness Deadline for which the Registration
Statement has not been declared effective. Such payments shall not be an
exclusive remedy for such events and shall not affect the right of the
Stockholders to seek injunctive relief under this Agreement. Such payments shall
be made to each Stockholder in cash no later than three (3) Business Days after
the end of each 30-day period. The Company shall use its reasonable best efforts
to maintain the effectiveness of the Shelf Registration Statement for a period
of at least thirty-six (36) months in the aggregate plus the duration of any
Blackout Period or Shelf Delay Period, or such shorter period that shall
terminate when all of the Registrable Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement in accordance with the plan of distribution set forth therein.

 

 4 

 

 

(b)       Number of Fully Marketed Underwritten Offerings. Each Demand
Stockholder shall be entitled to request an aggregate of three (3) Fully
Marketed Underwritten Offerings pursuant to the Shelf Registration Statement. If
any Demand Stockholder requests a Fully Marketed Underwritten Offering, the
Company shall provide Full Cooperation in connection therewith. An underwritten
offering shall not count as one of the permitted Fully Marketed Underwritten
Offerings if the Company does not provide Full Cooperation in connection
therewith or such Demand Stockholders are not able to sell at least 50% in the
aggregate of the Registrable Securities desired to be sold in such Fully
Marketed Underwritten Offering. Except as provided in this Section 2(b), there
shall be no limitation on the number of takedowns off the Shelf Registration
Statement.

 

(c)       Priority on Fully Marketed Underwritten Offerings. If in connection
with a Fully Marketed Underwritten Offering pursuant to this Section 2 the
managing underwriter shall advise the Company that in its opinion the number of
securities requested to be included in such offering exceeds the number that can
be sold in such offering without having an adverse effect on such offering,
including the price at which such securities can be sold, then the Company shall
include in such Fully Marketed Underwritten Offering the maximum number of
securities that such underwriter advises can be so sold without having such
effect, allocated (i) first, to Registrable Securities requested by the Demand
Stockholders to be included in such Fully Marketed Underwritten Offering and
(ii) second, among all securities requested to be included in such registration
by any other Persons (including securities to be sold for the account of the
Company) allocated among such Persons in such manner as they may agree.

 

(d)       Restrictions on Shelf Registrations and Fully Marketed Underwritten
Offerings. The Company may postpone the filing or effectiveness of a Shelf
Registration Statement or the commencement of any Fully Marketed Underwritten
Offering pursuant to a Shelf Registration Statement if, based on the good faith
judgment of the Board, such postponement is necessary in order to avoid
premature disclosure of a matter that (x) would be required to be made so that
such Shelf Registration Statement would not be materially misleading and (y) the
Board has determined would not be in the best interest of the Company to be
disclosed at such time; provided, however, that the Demand Stockholders
requesting such Shelf Registration Statement or Fully Marketed Underwritten
Offering shall be entitled, at any time after receiving notice of such
postponement, to withdraw such request and, if such request is withdrawn, such
Shelf Registration Statement or Fully Marketed Underwritten Offering thereunder
shall not count as one of the permitted Fully Marketed Underwritten Offerings
contemplated in Section 2(b). The Company shall provide written notice to the
Demand Stockholders of (x) any postponement of the filing or effectiveness of
the Shelf Registration Statement or a Fully Marketed Underwritten Offering
pursuant to this Section 2(d), (y) the Company’s decision to file or seek
effectiveness of such Shelf Registration Statement or commence such Fully
Marketed Underwritten Offering following such postponement and (z) the
effectiveness of such Shelf Registration Statement. The Company may defer the
filing or effectiveness of such Shelf Registration Statement or the commencement
of a particular Fully Marketed Underwritten Offering pursuant to this Section
2(d) only once during any 12-month period. Notwithstanding the provisions of
this Section 2(d), the Company may not postpone the filing or effectiveness of a
Shelf Registration Statement or the commencement of a Fully

 

 5 

 

  

Marketed Underwritten Offering past the date that is the earliest of (a) the
date upon which any disclosure of a matter the Board has determined would not be
in the best interest of the Company to be disclosed is disclosed to the public
or ceases to be material, (b) thirty (30) days after the date upon which the
Board has determined such matter should not be disclosed and (c) such date that,
if such postponement continued, would result in there being more than forty-five
(45) days in the aggregate in any 12-month period during which the filing or
effectiveness of the Shelf Registration Statement or the commencement of one or
more Fully Marketed Underwritten Offerings has been so postponed. The period
during which filing or effectiveness of a Shelf Registration Statement or
commencement of a Fully Marketed Underwritten Offering is so postponed hereunder
is referred to as a “Shelf Delay Period.” If the Shelf Delay Period exceeds the
periods permitted by this Section 2(d), the Company will make pro rata payments
to each Demand Stockholder, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the aggregate purchase price initially paid for such
Registrable Securities pursuant to the Securities Purchase Agreement, for each
30-day period or pro rata for any portion thereof during which the Shelf Delay
Period exceeds the periods permitted by this Section 2(d). Such payments shall
not be an exclusive remedy for such events and shall not affect the right of the
Demand Stockholders to seek injunctive relief under this Agreement. Such
payments shall be made to each Demand Stockholder in cash no later than three
(3) Business Days after the end of each 30-day period.

 

3.            Additional Demand Registrations.

 

(a)       Right to Request Registration. If at any time during this Agreement,
the Company is not then eligible to register for resale the Registrable
Securities on Form S-3 or other registration form for a shelf offering to be
made from time to time pursuant to Rule 415 or if Rule 415 is otherwise not
available to the Company for the offer and sale of the Registrable Securities,
the Registrable Securities may be registered separate from a Shelf Registration
Statement. Any time after the date hereof and subject to the foregoing sentence
and Section 2(a), any Demand Stockholders may request registration for resale
under the Securities Act of all or part of the Registrable Securities pursuant
to a Registration Statement separate from the Shelf Registration Statement (a
“Demand Registration”). As promptly as practicable after such request, but in
any event within fifteen (15) days of such request by the Demand Stockholders,
the Company shall file a Registration Statement registering for resale such
number of shares of Registrable Securities held by such Demand Stockholders as
requested to be so registered (including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement, a “Demand Registration Statement”). In connection with
each such Demand Registration involving an underwritten offering, the Company
shall provide Full Cooperation.

 

(b)       Number of Demand Registrations. Each Demand Stockholder will be
entitled to request a total of three (3) Demand Registrations pursuant to
Section 3(a), minus the number of Fully Marketed Underwritten Offerings
completed from the Shelf Registration Statement. A registration shall not count
as one of the permitted Demand Registrations pursuant to Section 3(a) (i) if the
related Demand Registration Statement does

 

 6 

 

 

not become effective, (ii) if the Demand Stockholders are not able to register
and sell at least 50% of the aggregate Registrable Securities requested to be
included in such registration, (iii) if the Company did not provide Full
Cooperation in connection therewith or (iv) in the case of a Demand Registration
that would be the last permitted Demand Registration requested pursuant to
Section 3(a), if the Demand Stockholders are not able to register and sell all
of the Registrable Securities requested to be included in such registration.

 

(c)       Priority on Demand Registrations. If a Demand Registration pursuant to
this Section 3 involves an underwritten offering and the managing underwriter
shall advise the Company that in its opinion the number of securities requested
to be included in such registration exceeds the number that can be sold in such
offering without having an adverse effect on such offering, including the price
at which such securities can be sold, then the Company shall include in such
registration the maximum number of securities that such underwriter advises can
be so sold without having such effect, allocated (i) first, to Registrable
Securities requested by the Demand Stockholders to be included in such
registration and (ii) second, among all securities requested to be included in
such registration by any other Persons (including securities to be sold for the
account of the Company) allocated among such Persons in such manner as they may
agree.

 

(d)       Restrictions on Demand Registrations. The Company may postpone the
filing or the effectiveness of a Demand Registration Statement if, based on the
good faith judgment of the Board, such postponement is necessary in order to
avoid premature disclosure of a matter that (x) would be required to be made so
that such Demand Registration Statement would not be materially misleading and
(y) the Board has determined would not be in the best interest of the Company to
be disclosed at such time; provided, however, that the Demand Stockholder
requesting such Demand Registration Statement shall be entitled, at any time
after receiving notice of such postponement and before such Demand Registration
Statement becomes effective, to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations. The Company shall provide written notice to the Demand
Stockholders of (x) any postponement of the filing or effectiveness of a Demand
Registration Statement pursuant to this Section 3(d), (y) the Company’s decision
to file or seek effectiveness of such Demand Registration Statement following
such postponement and (z) the effectiveness of such Demand Registration
Statement. The Company may defer the filing or effectiveness of a particular
Demand Registration Statement pursuant to this Section 3(d) only once during any
12-month period. Notwithstanding the provisions of this Section 3(d), the
Company may not postpone the filing or effectiveness of a Demand Registration
Statement past the date that is the earliest of (a) the date upon which any
disclosure of a matter the Board has determined would not be in the best
interest of the Company to be disclosed is disclosed to the public or ceases to
be material, (b) forty-five (45) days after the date upon which the Board has
determined such matter should not be disclosed and (c) such date that, if such
postponement continued, would result in there being more than sixty (60) days in
the aggregate in any 12-month period during which the filing or effectiveness of
one or more Registration Statements has been so postponed. The period during
which filing or effectiveness is so postponed hereunder is referred to as a
“Demand Delay Period.”

 

 7 

 

 

(e)       Effective Period of Demand Registrations. After any Demand
Registration filed pursuant to this Agreement has become effective, the Company
shall use its reasonable best efforts to keep such Demand Registration Statement
effective for a period of at least one hundred and eighty (180) days from the
date on which the SEC declares such Demand Registration Statement effective plus
the duration of any Demand Delay Period and any Blackout Period, or such shorter
period that shall terminate when all of the Registrable Securities covered by
such Demand Registration Statement have been sold pursuant to such Demand
Registration Statement in accordance with the plan of distribution set forth
therein.

 

4.            Piggyback Registrations.

 

(a)       Right to Piggyback. Whenever the Company proposes to publicly sell or
register for sale any of its common equity securities pursuant to a registration
statement under the Securities Act (other than a registration statement on Form
S-4 or Form S-8 or any similar successor forms thereto), whether for its own
account or for the account of one or more securityholders of the Company which
permits the inclusion of a Stockholder’s Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to each Stockholder
of its intention to effect such sale or registration and, subject to Sections
4(b) and 4(c), shall include in such transaction all Registrable Securities with
respect to which the Company has received a written request from the
Stockholders for inclusion therein within fifteen (15) days after the receipt of
the Company’s notice. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion,
without prejudice to the Stockholders’ right to immediately request a Demand
Registration or Shelf Registration Statement hereunder. A Piggyback Registration
shall not be considered a Demand Registration for purposes of Section 3 of this
Agreement or a Shelf Registration Statement for purposes of Section 2 of this
Agreement.

 

(b)       Priority on Primary Registrations. If a Piggyback Registration is
initiated as an underwritten primary registration on behalf of the Company, and
the managing underwriter advises the Company in writing that in its opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold in such offering without having an adverse effect on
such offering, including the price at which such securities can be sold, then
the Company shall include in such registration the maximum number of shares that
such underwriter advises can be so sold without having such effect, allocated
(i) first, to the securities the Company proposes to sell and (ii) second, to
the Registrable Securities and other securities requested to be included in such
registration by the Stockholders and other security holders of the Company, pro
rata among the holders of such securities on the basis of the number of shares,
including Registrable Securities, requested to be registered by such holders.

 

(c)       Priority on Secondary Registrations. If a Piggyback Registration is
initiated as an underwritten registration on behalf of a holder of the Company’s
securities other than Registrable Securities and such registration permits the
inclusion of a Stockholder’s Registrable Securities, and the managing
underwriter advises the Company in writing that in its opinion the number of
securities requested to be included in such

 

 8 

 

 

registration exceeds the number that can be sold in such offering without having
an adverse effect on such offering, including the price at which such securities
can be sold, then the Company shall include in such registration the maximum
number of shares that such underwriter advises can be so sold without having
such effect, allocated (i) first, to the securities requested to be included
therein by the holder(s) requesting such registration and (ii) the Registrable
Securities and other securities requested to be included in such registration by
the Stockholders, other security holders and the Company, pro rata among the
Stockholders, such other security holders and the Company on the basis of the
number of shares requested to be registered by them.

 

5.            Selection of Underwriters. If any of the Registrable Securities
covered by a Demand Registration Statement or a Shelf Registration Statement is
to be sold in an underwritten offering, the Stockholders shall have the right to
select the managing underwriter(s) to administer the offering subject to the
prior approval of the Company, which approval shall not be unreasonably withheld
or delayed.

 

6.            Holdback Agreements. The Company agrees not to, and shall exercise
its reasonable best efforts to obtain agreements (in the underwriters’ customary
form) from its directors and executive officers not to, directly or indirectly
offer, sell, pledge, contract to sell (including any short sale), grant any
option to purchase or otherwise dispose of any equity securities of the Company
or enter into any hedging transaction relating to any equity securities of the
Company during the ninety (90) days beginning on the pricing date of any
underwritten offering pursuant to a Registration Statement (except as part of
such underwritten registration or pursuant to registrations on Form S-4 or Form
S-8 or any successor forms thereto) unless the underwriter managing the offering
otherwise agrees to a shorter period.

 

7.            Procedures.

 

(a)       Whenever one or more Stockholders request that any Registrable
Securities be registered or sold pursuant to this Agreement, the Company shall
use its reasonable best efforts to effect the registration of such Registrable
Securities in accordance with the intended methods of disposition thereof, and
pursuant thereto the Company shall as promptly as reasonably possible:

 

(i)       prepare and file with the SEC a Registration Statement with respect to
such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective as soon as practicable thereafter;
and before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including any prospectus supplement for a shelf takedown),
furnish to the Stockholders participating in such Registration Statements and
the underwriter(s), if any, copies of all such documents proposed to be filed,
including documents incorporated by reference in the Prospectus and, if
requested by such Stockholders, the exhibits incorporated by reference,
provided, that any such item which is available on the SEC’s EDGAR system (or
successor thereto) need not be furnished, and such Stockholders (and the
underwriter(s), if any) shall have the opportunity to review and comment thereon
(other than such documents incorporated by reference in the Prospectus), and the
Company will not file such

 

 9 

 

 

Registration Statement or Prospectus or any amendment or supplement thereto in a
form to which the Stockholders (and the underwriter(s), if any) reasonably
objects;

 

(ii)       prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for a period of not less
than one hundred and eighty (180) days (plus the duration of any Delay Period
and any Blackout Period), in the case of a Demand Registration Statement or a
period of three years, in the case of a Shelf Registration Statement, or in each
case such shorter period as is necessary to complete the distribution of the
securities covered by such Registration Statement and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement during such period in accordance with the
intended methods of disposition by such Stockholders thereof set forth in such
Registration Statement and, in the case of the Shelf Registration Statement,
prepare such prospectus supplements containing such disclosures as may be
reasonably requested by such Stockholders or any underwriter(s) in connection
with each shelf takedown; provided that the Company shall not have any
obligation to include such requested disclosure if the Company reasonably
expects that doing so would cause the applicable Prospectus to contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(iii)       furnish to such Stockholders such number of copies of such
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
and such other documents as such Stockholders and any underwriter(s) may
reasonably request in order to facilitate the disposition of the Registrable
Securities, provided, however, that the Company shall have no obligation to
furnish copies of a final prospectus if the conditions of Rule 172(c) under the
Securities Act are satisfied by the Company;

 

(iv)       use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions (domestic or foreign) as such Stockholders and any underwriter(s)
reasonably requests and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Stockholders and any
underwriter(s) to consummate the disposition in such jurisdictions of the
Registrable Securities (provided, that the Company will not be required to (1)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (iv), (2) subject
itself to taxation in any such jurisdiction or (3) consent to general service of
process in any such jurisdiction);

 

(v)       notify such Stockholders and any underwriter(s), at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any material fact necessary to make the statements therein not
misleading, and, at the request of such Stockholders or any underwriter(s), the
Company shall prepare a supplement or amendment to such Prospectus so that, as
thereafter delivered to the purchasers of such

 

 10 

 

 

Registrable Securities, such Prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein not misleading;

 

(vi)       in the case of an underwritten offering, (A) enter into such
customary agreements (including underwriting agreements in customary form), (B)
take all such other actions as such Stockholders or the underwriter(s)
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, causing senior management
and other Company personnel to cooperate with such Stockholders and the
underwriter(s) in connection with performing due diligence) and (C) cause its
counsel to issue opinions of counsel in form, substance and scope as are
customary in underwritten offerings, addressed and delivered to the
underwriter(s) and such Stockholders;

 

(vii)       in connection with each Demand Registration requested by the Demand
Stockholders pursuant to Section 3 and each Fully Marketed Underwritten Offering
requested by the Stockholders pursuant to Section 2, provide Full Cooperation
and, in all other cases, cause members of senior management of the Company to be
reasonably available to participate in, and to reasonably cooperate with the
underwriter(s) in connection with customary marketing activities (including
select conference calls and one-on-one meetings with prospective purchasers);
provided that such activities shall not unreasonably interfere with the duties
of such senior management in the ordinary course of the Company’s business;

 

(viii)       make available for inspection by such Stockholders, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by such Stockholders or
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, managers, employees
and independent accountants to supply all information reasonably requested by
such Stockholders, underwriter, attorney, accountant or agent in connection with
such Registration Statement;

 

(ix)       provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;

 

(x)       if requested by underwriter(s) in connection with an underwritten
offering, cause to be delivered, immediately prior to the pricing of such
underwritten offering and at the time of closing of the sale of Registrable
Securities pursuant to such underwritten offering, letters from the Company’s
independent registered public accountants and any other accountants whose
reports are included or incorporated by reference in such Registration Statement
addressed to such Stockholders and each underwriter, if any, stating that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the SEC
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
registered public accountants delivered in connection with underwritten public
offerings;

 

 11 

 

 

(xi)       make generally available to its securityholders a consolidated
earnings statement (which need not be audited) for the twelve (12) months
beginning after the effective date of a Registration Statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earnings statement under Section 11(a) of
the Securities Act; and

 

(xii)       promptly notify such Stockholders and the underwriter or
underwriters, if any:

 

(1)       when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

(2)       of any written request by the SEC for amendments or supplements to the
Registration Statement or Prospectus;

 

(3)       of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and

 

(4)       of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction.

 

(b)       The Company represents and warrants that no Registration Statement
(including any amendments or supplements thereto and Prospectuses contained
therein) shall contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein, or necessary to make the
statements therein not misleading (except that the Company makes no
representation or warranty with respect to information relating to a Stockholder
furnished to the Company by or on behalf of such Stockholder specifically for
use therein).

 

(c)       The Company shall make available to the Stockholders (and the
underwriters, if any) (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company, one copy of each
Registration Statement and any amendment thereto, each preliminary Prospectus
and Prospectus and each amendment or supplement thereto, each letter written by
or on behalf of the Company to the SEC or the staff of the SEC (or other
governmental agency or self-regulatory body or other body having jurisdiction,
including any domestic or foreign securities exchange), and each item of
correspondence from the SEC or the staff of the SEC (or other governmental
agency or self-regulatory body or other body having jurisdiction, including any
domestic or foreign securities exchange), in each case relating to a Shelf
Registration Statement or a Demand Registration Statement, and (ii) such number
of copies of a Prospectus, including a

 

 12 

 

 

preliminary Prospectus, and all amendments and supplements thereto and such
other documents as any Stockholder or any underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities. The Company
will promptly notify the Stockholders of the effectiveness of each Registration
Statement or any post-effective amendment. The Company will promptly respond to
any and all comments received from the SEC, with a view towards causing each
Registration Statement or any amendment thereto to be declared effective by the
SEC as soon as practicable and shall file an acceleration request as soon as
practicable following the resolution or clearance of all SEC comments or, if
applicable, following notification by the SEC that any such Registration
Statement or any amendment thereto will not be subject to review.

 

(d)       The Company may require the Stockholders to furnish to the Company any
other information regarding such Stockholders and the distribution of such
securities as the Company reasonably determines, based on the advice of counsel,
is required to be included in any Registration Statement. Additionally, each
Stockholder agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder. Each Stockholder agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to a Registration Statement.

 

(e)       Each Stockholder agrees that, upon notice from the Company of the
happening of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
any material fact necessary to make the statements therein not misleading (a
“Suspension Notice”), such Stockholder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement for a reasonable
length of time not to exceed ten (10) days (thirty (30) days in the case of an
event described in Section 2(d) or Section 3(d)) until such Stockholder is
advised in writing by the Company that the use of the Prospectus may be resumed
and is furnished with a supplemented or amended Prospectus as contemplated by
Section 7(a) hereof; provided, however, that such postponement of sales of
Registrable Securities by such Stockholder shall not exceed thirty (30) days in
the aggregate in any six-month period. If the Company shall give the
Stockholders any Suspension Notice, the Company shall extend the period of time
during which the Company is required to maintain the applicable Registration
Statement effective pursuant to this Agreement by the number of days during the
period from and including the date of the giving of such Suspension Notice to
and including the date the Stockholders either are advised by the Company that
the use of the Prospectus may be resumed or receive copies of the supplemented
or amended Prospectus contemplated by Section 7(a) (a “Blackout Period”). In any
event, the Company shall not be entitled to deliver more than a total of two (2)
Suspension Notices in any twelve (12) month period. If the Blackout Period
exceeds the periods permitted by this Section 7(e), the Company will make pro
rata payments to each Stockholder, as liquidated damages and not as a penalty,
in an amount equal to 1.5% of the aggregate purchase price initially paid for
such Registrable Securities pursuant to the Securities Purchase Agreement, for
each 30-day period or pro rata for any portion thereof during which the Blackout
Period exceeds the periods permitted by this Section 7(e). Such payments shall
not be an exclusive remedy for such events and shall not affect the right of

 

 13 

 

 

the Stockholders to seek injunctive relief under this Agreement. Such payments
shall be made to each Stockholder in cash no later than three (3) Business Days
after the end of each 30-day period.

 

(f)       The Company shall not permit any officer, manager, underwriter, broker
or any other person acting on behalf of the Company to use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
any Registration Statement covering Registrable Securities, without the prior
written consent of the Stockholders and any underwriter.

 

(g)       In no event shall the Company be required to effect more than one
underwritten offering hereunder within any six-month period, whether as a Fully
Marketed Underwritten Offering pursuant to the Shelf Registration Statement or,
in the event the Company is not eligible for registration under the Shelf
Registration Statement, as an underwritten offering pursuant to a Demand
Registration.

 

8.            Registration Expenses.

 

(a)       All expenses incident to the Company’s performance of or compliance
with this Agreement, including, without limitation, all registration and filing
fees (including SEC registration fees and FINRA filing fees), fees and expenses
of compliance with securities or blue sky laws, listing application fees,
printing expenses, transfer agent’s and registrar’s fees, cost of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
and fees and disbursements of counsel for the Company and all accountants and
other Persons retained by the Company (but not including any underwriting
discounts or commissions or transfer taxes, if any, attributable to the sale of
Registrable Securities), shall be borne by the Company. In addition, the Company
shall pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review and the expenses and fees
for listing the securities to be registered on each securities exchange on which
they are to be listed.

 

(b)       In connection with each registration initiated hereunder (whether a
Demand Registration, Shelf Registration Statement or a Piggyback Registration),
the Company shall pay, or shall reimburse the Stockholders for, the reasonable
fees and disbursements of one law firm chosen by the Stockholders as their
counsel.

 

(c)       The obligation of the Company to bear the expenses described in
Section 8(a) and to pay or reimburse the Stockholders for the expenses described
in Section 8(b) shall apply irrespective of whether a registration, once
properly demanded, if applicable, becomes effective, is withdrawn or suspended,
is converted to another form of registration and irrespective of when any of the
foregoing shall occur.

 

9.            Indemnification.

 

(a)       The Company shall indemnify, to the fullest extent permitted by law,
each Stockholder and its officers, directors, employees and Affiliates and each
Person who controls a Stockholder (within the meaning of the Securities Act)
against all losses, claims,

 14 

 

 

damages, liabilities and expenses arising out of or based upon any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus or any “issuer free writing
prospectus” (as defined in Securities Act Rule 433) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or applicable “blue sky” laws, except insofar
as the same are made in reliance and in conformity with information relating to
a Stockholder furnished in writing to the Company by such Stockholder expressly
for use therein. In connection with an underwritten offering, the Company shall
indemnify such underwriter(s), their officers, employees and directors and each
Person who controls such underwriter(s) (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Stockholders.

 

(b)       In connection with any Registration Statement in which a Stockholder
is participating, such Stockholder shall furnish to the Company in writing such
information as the Company reasonably determines, based on the advice of
counsel, is required to be included in any such Registration Statement or
Prospectus, and shall indemnify, to the fullest extent permitted by law, the
Company, its officers, employees, directors, Affiliates, and each Person who
controls the Company (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses arising out of or based upon
any untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus, preliminary Prospectus, any “free writing
prospectus” (as defined in Securities Act Rule 433) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that the same are made in reliance and in
conformity with information relating to such Stockholder furnished in writing to
the Company by such Stockholder expressly for use therein.

 

(c)       Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. Failure
to give prompt written notice shall not release the indemnifying party from its
obligations hereunder.

 

 15 

 

 

(d)       The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.

 

(e)       If the indemnification provided for in or pursuant to this Section 9
is due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of a Stockholder be
greater in amount than the amount of net proceeds received by such Stockholder
upon such sale.

 

10.          Rule 144. The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and it will take such
further action as the Stockholders may reasonably request to make available
adequate current public information with respect to the Company meeting the
current public information requirements of Rule 144(c) under the Securities Act,
to the extent required to enable the Stockholders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule 144
may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of the Stockholders, the Company
will deliver to the Stockholders a written statement as to whether it has
complied with such information and requirements.

 

11.          Transfer of Registration Rights.

 

(a)       Each Stockholder may in its sole discretion transfer all or any
portion of its then-remaining registration rights under Sections 2 through 10 of
this Agreement to (i) any Affiliate of such Stockholder or (ii) any transferee
who would satisfy the definition of a “Demand Stockholder” as a result of the
acquisition of Purchased Shares (other than pursuant to an effective
Registration Statement) (each, a “Permitted Transferee”). Any transfer of
registration rights pursuant to this Section 11(a) shall be effective upon
receipt by the Company of (x) written notice from the Stockholder stating the
name and address of any Permitted Transferee and identifying the amount of
Registrable Securities with respect to which the rights under this Agreement are
being transferred and the nature of the rights so transferred and (y) a joinder,
in the form attached

 16 

 

  

as Exhibit A hereto (the “Joinder”), providing that the Permitted Transferee
shall be bound by and shall fully comply with the terms of this Agreement
(including the provisions of this Section 11) or another written agreement from
the transferee to be bound by the terms of this Agreement. The Company agrees to
execute any Joinder promptly upon receipt. In connection with any such transfer,
the term “Stockholders” as used in this Agreement shall, where appropriate to
assign such rights to such Permitted Transferee, be deemed to include the
Permitted Transferee. The Stockholders and such Permitted Transferees may
exercise the registration rights hereunder in such proportion (not to exceed the
then-remaining registration rights hereunder) as they shall agree among
themselves.

 

(b)       After such transfer, the transferring Stockholder shall retain its
rights under this Agreement with respect to all other Registrable Securities
owned by such Stockholder. Upon request of the transferring Stockholder, the
Company shall execute a Joinder or another registration rights agreement with
such Permitted Transferee or a proposed transferee substantially similar to this
Agreement.

 

12.          Conversion of Other Securities. If a Stockholder offers Registrable
Securities by forward sale, or any options, rights, warrants or other securities
issued by it or any other Person that are offered with, convertible into or
exercisable or exchangeable for any Registrable Securities, the Registrable
Securities subject to such forward sale or underlying such options, rights,
warrants or other securities shall be eligible for registration pursuant to
Sections 2, 3 and 4 of this Agreement.

 

13.          Miscellaneous.

 

(a)       Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be hand delivered
or mailed postage prepaid by registered or certified mail or by e-mail:

 

If to the Company:

 

Internap Corporation
1 Enterprise Ave. N.
Secaucus, NJ 07094
Attention: Richard P. Diegnan
Email: rdiegnan@inap.com

 

with a copy to (which shall not constitute notice):

 

Jenner & Block LLP
353 North Clark Street
Chicago, IL 60654

Attention: Thomas A. Monson

Email: tmonson@jenner.com

 

If to the Initial Stockholder, to the address set forth for each such Initial
Stockholder on its signature page hereto.

 

 17 

 

 

If to a Permitted Transferee, to the address of such Permitted Transferee set
forth in the transfer documentation provided to the Company;

 

or at such other address as such party each may specify by written notice to the
others, and each such notice, request, consent and other communication shall for
all purposes of the Agreement be treated as being effective or having been given
when delivered personally or transmitted by email, upon one Business Day after
being deposited with a courier if delivered by courier, or, if sent by mail, at
the earlier of its receipt or 72 hours after the same has been deposited in a
regularly maintained receptacle for the deposit of United States mail, addressed
and postage prepaid as aforesaid.

 

(b)       No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

(c)       Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. If the Company’s outstanding Common Stock is converted
into or exchanged or substituted for other securities issued by any other
Person, as a condition to the effectiveness of a merger, consolidation,
reclassification, share exchange or other transaction pursuant to which such
conversion, exchange, substitution or other transaction takes place, such other
Person shall automatically become bound hereby with respect to such other
securities constituting Registrable Securities and, if requested by the
Stockholders or a Permitted Transferee, shall further evidence such obligation
by executing and delivering to the Stockholders and Permitted Transferees a
written agreement to such effect in form and substance satisfactory to such
Stockholder.

 

(d)       Governing Law. The internal laws, and not the laws of conflicts (other
than Section 5-1401 of the General Obligations Law of the State of New York), of
New York shall govern the enforceability and validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties.

 

(e)       Exclusive Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may only be brought
in any federal or state court located in the County and State of New York, and
each of the parties hereby consents to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 13(a) shall be deemed
effective service of process on such party.

 

 18 

 

 

(f)       Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(g)       Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts (including by facsimile) and by different parties hereto
in separate counterparts, with the same effect as if all parties had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.

 

(h)       Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.

 

(i)       Captions. The headings and other captions in this Agreement are for
convenience of reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.

 

(j)       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

(k)       Amendments. The provisions of this Agreement, including the provisions
of this sentence, may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given, without
the written consent of (i) the Company and (ii) the Stockholders collectively
then holding Purchased Shares representing more than 50% of the total number of
Purchased Shares then held by the Stockholders.

 

(l)       Equitable Relief. The parties hereto, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of their respective rights under this
Agreement. Each party acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the other party. Each party
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by such party of the provisions of this Agreement, that the other party
hereto shall be entitled, in addition to all other available remedies at law or
in equity, to an

 

 19 

 

 

injunction or injunctions restraining, preventing or curing any breach of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

 

[Signature Page Follows]

 

 20 

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

 

INTERNAP CORPORATION

     
 
  By:  

/s/ Peter D. Aquino

  Name:   Peter D. Aquino   Title:   President & Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

  THE GABELLI SMALL CAP GROWTH FUND       By:  

/s/ David Goldman

  Name:   David Goldman   Title:   Gabelli Funds, LLC

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

  Avenir Corporation, on behalf of certain
advisory accounts         By: /s/ Peter C. Keefe   Name: Peter C. Keefe   Title:
Executive Chairman

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

  Park West Partners International, Limited       By: Park West Asset Management
LLC   Its: Investment Manager       By:  

/s/ Grace Jimenez

  Name:   Grace Jimenez   Title:   Chief Financial Officer

 

  Address:   Park West Asset Management LLC   900 Larkspur Landing Circle, Suite
165   Larkspur, CA 94939   Phone: (415) 524-2900

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

  Park West Investors Master Fund, Limited       By: Park West Asset Management
LLC   Its: Investment Manager       By:  

/s/ Grace Jimenez

  Name:   Grace Jimenez   Title:   Chief Financial Officer

 

  Address:   Park West Asset Management LLC   900 Larkspur Landing Circle, Suite
165   Larkspur, CA 94939   Phone: (415) 524-2900

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

  Nineteen77 Global Multi-Strategy Alpha (Levered) Master Limited   By: UBS
O’Connor LLC, as investment advisor         By: /s/Andrew Hollenbeck / Nicholas
Vagra   Name: Andrew Hollenbeck / Nicholas Vagra   Title: Manager, General
Counsel / Manager, Chief Operating Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

  O’Connor Global Multi-Strategy Alpha  Master Limited   By: UBS O’Connor LLC,
as investment advisor         By:  /s/Andrew Hollenbeck / Nicholas Vagra   Name:
Andrew Hollenbeck / Nicholas Vagra   Title: Manager, General Counsel /    
Manager, Chief Operating Officer

 

[Signature Page to Registration Rights Agreement]

  

 

 

 

Exhibit A

 

FORM OF JOINDER

JOINDER AGREEMENT

to

registration RIGHTS AGREEMENT

 

, 20

 

Reference is made to that certain Registration Rights Agreement, dated as of
February 22, 2017, by and among Internap Corporation, a Delaware corporation
(the “Company”), and the Initial Stockholders (as amended from time to time, the
“Registration Rights Agreement”). Capitalized terms used herein but not defined
herein shall have the meanings set forth in the Registration Rights Agreement.
This Joinder Agreement is being delivered to the Company in accordance with
Section 11(a) of the Registration Rights Agreement.

 

By executing and delivering this Joinder Agreement, [●], confirms to and agrees
to (i) become a party to the Registration Rights Agreement as a Stockholder and
(ii) be bound by, and comply with, the terms and provisions of the Registration
Rights Agreement applicable to Stockholders thereunder.

 

By executing and delivering this Joinder Agreement, the Company, (i)
acknowledges that this Joinder Agreement is satisfactory to fulfill all
requirements for the acceptance of [●] as Stockholder pursuant to Section 11(a)
of the Registration Rights Agreement and (ii) confirms [●] is hereby admitted as
a Stockholder of the Company.

 

This Joinder Agreement may be executed in any number of counterparts, each of
which shall be considered an original and all of which shall together constitute
one and the same instrument.

 

This Joinder Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed as of the date first above written.

 

  Stockholder:         [●]             By:         Name:       Title:      
Company       Internap Corporation, a Delaware corporation         By:        
Name:       Title:

 

 

